Citation Nr: 0200434	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  97-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

Entitlement to service connection for left ankle and left 
foot disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from October 1972 to 
October 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, which denied the 
veteran's claim seeking entitlement to service connection for 
arthritis of the feet and ankles.

The veteran's claim was initially before the Board in 
December 1998, at which time it was remanded for additional 
development.  As noted in the Board's remand, the veteran 
consistently requested an increased rating for "traumatic 
arthritis of the toes," during the appellate period, and the 
RO&IC consistently phrased the issue on appeal as entitlement 
to service connection for arthritis of the ankles and feet.  
The veteran's original claims folder has been lost, and the 
claim has been developed with a rebuilt claims folder.  In 
February 1998, the veteran submitted a copy of an August 1979 
award letter showing that service connection had been granted 
for arthritis of the right great toe and a noncompensable 
rating assigned.  Thereafter, the RO&IC issued a Supplemental 
Statement of the Case covering the issue of entitlement to an 
increased (compensable) evaluation for arthritis of the right 
great toe.  

In the Board's December 1998 remand, the issue of an 
increased rating for arthritis of the right great toe was 
referred to the RO&IC so that a rating decision could be 
prepared regarding said issue.  Although the RO&IC issued a 
rating decision regarding said issue, and provided the 
veteran with notice of all procedural and appellate rights, 
the veteran did not respond with a notice of disagreement 
regarding said issue.  Accordingly, pursuant to 38 U.S.C.A. 
§ 7105, the issue of an increased rating for arthritis of the 
right great toe is not in appellate status.  

The veteran's claim was also remanded by the Board in January 
2000.  

In a July 2001 rating decision, the RO&IC granted service 
connection for a right ankle strain and plantar fasciitis of 
the right foot.  As the July 2001 decision is considered a 
complete grant of benefits regarding the issues of service 
connection for right ankle and right foot disabilities, those 
issues will not be considered in the decision herein.  
Accordingly, the only remaining issues in appellate status 
are service connection for left ankle and left foot 
disabilities.  

In a November 1999 letter, Dr. V. J. wrote that the veteran 
had compensatory knee and low back disorders.  In a January 
2000 letter, Dr. J. M. wrote that the veteran was depressed 
due to the deterioration of his medical conditions, and 
opined that the veteran was permanently disabled from any 
type of employment.  Accordingly, these four issues (knee, 
low back, and psychiatric disorders secondary to service-
connected right foot and ankle disorders, as well as a total 
disability rating based on individual unemployability and/or 
a non service-connected disability pension) are referred to 
the RO for appropriate consideration.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

When the veteran's claim was before the Board in December 
1998, it was remanded for a VA examination that specifically 
identified the nature of all disorders of the veteran's 
ankles and feet, as well as for an opinion regarding the 
relationship of those disorders to the veteran's service-
connected disabilities of arthritis of the right great toe, 
and ingrown toenails of both great toes.  While the examiner 
gave specific findings about the right foot and ankle, he did 
not note any disorders of the left foot or ankle.  In light 
of the fact that the veteran has been diagnosed with 
degenerative joint disease of the left foot and left big toe 
on previous occasions (May 1996 VA examination for the feet 
and May 1996 VA x-ray), as well as traumatic arthritis of the 
left ankle and heel spurs of the left foot (letter from Dr. 
A. F. from November 1995), the veteran's claim must be 
returned so that the examiner can specifically state whether 
the veteran has any disorders of the left ankle and/or foot.  

Furthermore, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The VCAA is now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 (West 
Supp. 2001); see also implementing regulations at 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Court has indicated that questions as to the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
14 Vet. App. 280 (2001).  Regulations have been implemented 
to implement the VCAA.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Accordingly, on remand, the RO must comply with 
all notification and development procedures contained in the 
VCAA and in the regulations implementing the VCAA.  

For the reasons stated above, this case is REMANDED to the 
RO&IC for the following actions:

1.  The RO&IC and any physician to whom 
this case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO&IC should take appropriate 
steps to obtain and associate with the 
claims file any copies of VA and private 
medical records regarding the veteran's 
left foot and ankle that have not already 
been associated with the claims folder.

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
ascertain the nature and etiology of all 
disorders of the left ankle and foot 
which are found.  If the veteran does not 
have any disorders of the left ankle 
and/or foot, the examiner must so state.  
The examiner should comment on the 
November 1995 letter from Dr. A. F., as 
well as the May 1996 VA examination 
report, noting disorders of the left 
ankle and foot.  The entire record, to 
include any evidence obtained in 
accordance with paragraph 2 above, should 
be made available to the examiner.  Based 
on the entire record, the examiner should 
provide answers to the following 
questions:

a.  State as precisely as possible 
the exact diagnoses of all current 
disorders of the veteran's left 
ankle.  

b.  State as precisely as possible 
the exact diagnoses of all current 
disorders of the veteran's left 
foot.

c.  Are any of the disorders 
identified in questions (a) or (b) 
the result of either the veteran's 
service-connected arthritis of the 
right great toe or his ingrown 
toenails?  

All appropriate testing in this regard 
should be accomplished.  The claims 
folder and a copy of this remand order 
should be made available to the examiner 
in conjunction with the examination.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner can not answer any of the above 
questions, he should so state.  

4.  The RO&IC must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107(West Supp. 2001)), as well as at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.159) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer any pertinent formal or 
informal guidance provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO&IC should thereafter 
readjudicate the veteran's claim of 
service connection for left ankle and 
left foot disabilities.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, the RO must 
issue a supplemental statement of the 
case, a copy of which should be provided 
the veteran and his representative.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




